STONE, Circuit Judge
(dissenting). I am compelled to dissent in part on the ground that I think the depositions should have heen excluded, because taken upon notice which was insufficient under the existing circumstances. Those circumstances as shown by the record and the notices given are as follows:
A record entry at St. Douis, Mo., in the District Court, signed by *847Judge Dyer, the regular judge for that district, shows the filing of the Goldstein motion as of September 19, 1918. The original motion shows service of motion and notice on September 20, 1918, and filing of such motion with attached service on September 23, 1918. September 21, 1918, the Goldstein motion was presented for hearing before Judge Pollock at Kansas City, Kan. At that time and place the government orally applied for a continuance, for the purpose of gaining time to investigate the facts. Thereupon Judge Pollock, by order, continued the hearing until Thursday, September 26, 1918, and set the place of hearing at Wichita, Kan., at 9 a. m.; the court then stating that he would not hear the matter on affidavits, but upon depositions. This order was made Saturday, September 21, 1918, at Kansas City, Kan., about 300 miles from St. Louis, Mo.
The following Monday, September 23d, the United States Attorney, the United States Assistant Attorney in charge of the case, and the Naturalization Examiner at St. Louis were served with notices to take depositions, in St. Louis, in support of the Goldstein motion. These notices were served at 11:45 and 11:50 a. m., and were for the depositions of 19 witnesses. The first deposition, William L. Sacks, was set for 1:30 p. m. of the same day, or 1 hour and 45 minutes after the first service of notice. The other 18 depositions were for 8:30 the following morning, or September 24th. On Monday, the 23d of September, the Naturalization Examiner appeared before the commissioner at the time set for the deposition of Sacks. This appearance was on behalf of the United States Attorney and the Assistant United States Attorney in charge, and also of the Naturalization Service. The appearance was expressly limited to the purpose of objecting to the taking of the depositions, and when the commissioner ruled that he had no power to pass upon the objection made, and proceeded with the depositions, the Examiner withdrew and the government declined to participate further. One element of the objection was:
‘•No modification of said decree can at this time be made by Hon. John C. Pollock. United States District Judge for the District of Kansas, and at this time while' he, the said District Judge, is sitting within the jurisdiction and district of the state of Kansas, and not in the Eastern district of Missouri.”
Another element was that the notice to take depositions was not given in ample time to enable the government to prepare therefor, and was unreasonably short, having been made, it was claimed, on the Examiner at 12:30 p. m. of that day, only an hour before the time set in the notice, and on the others at 12:35 p. m., less than an hour before such time. The objections were expressly made applicable to the 18 depositions noticed for the following morning at 8:30 o’clock. On September 24th, notices to take 2 other depositions upon that day were served—the first was set for 11a. m., with service upon the Examiner at 9:10 a. in., and upon the United States Attorneys at 1:45 p. m.; the second was set for 2 p. m., with service on the United States Attorneys at 9:40 a. m. and upon the examiner at 9:50 a. m.' The depositions proceeded upon September 23d and 24th and were completed upon those days. On September 24th, Sacks executed, filed, and served his motion for modification of the decree annulling the citizenship of *848Glubok, and on that day served notice that the same would be presented to Judge Pollock at Wichita, Kan., on September 26th, at 9 a. m. The hearing was held before Judge Pollock at Wichita, Kan., on September 26th. At this hearing the depositions were offered and objected to on many grounds, including the two above set forth as made when they were taken. Such objections were overruled and the depositions admitted and considered.
A fair summarization of the above facts affecting the depositions is as follows: Goldstein’s motion was filed in St. Louis, Mo., Thursday, September 19th; service thereof in St. Louis, Mo., Friday, September 20th; called for hearing before Judge Pollock at Kansas City, Kan., Saturday, September 21st; at that time continued to the next Thursday, September 26th, at Wichita, Kan.; service of notice in'St. Louis about noon on Monday, September 23d, for deposition to bé taken there at 1:30 o’clock that afternoon; service at the same time for 18 other depositions to be taken the following morning (September 24th) at 8:30 o’clock; service during morning of September 24th, at St. Louis, for two further depositions to be taken two and four hours later; taking of depositions of 21 witnesses under the above notices and on the two days, September 23d and 24th, in St. Louis; hearing of the cause and admission of the depositions at Wichita, Kan., two days later, September 26th. No justifying reasons appear in the record for this haste. ,1 cannot agree that these depositions were taken upon proper notice. Notice implies something more than an opportunity to be present physically, and it- is by no means clear .that these notices, as to some of the depositions, afforded even that opportunity. In my judgment, the objection to the depositions should have been sustained. The elimination of the .depositions would result in complete ahsence of all testimony as to the applicant Sacks, and leave no basis for the finding in regard to him.
In addition to the depositions, Goldstein testified orally at the hearing, and his testimony afforded sufficient basis for the finding in his favor. •